UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-02608) Exact name of registrant as specified in charter: Putnam Money Market Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 12/31/10 (Unaudited) REPURCHASE AGREEMENTS (38.0%)(a) Principal amount Value Interest in $115,000,000 joint tri-party repurchase agreement dated December 31, 2010 with BNP Paribas Securities Corp. due January 3, 2011 - maturity value of $39,000,747 for an effective yield of 0.23% (collateralized by various corporate bonds and notes and various foreign government bonds and notes with coupon rates ranging from 5.75% to 10.50% and due dates ranging from July 14, 2014 to September 15, 2029, valued at $120,750,001) $39,000,000 $39,000,000 Interest in $81,500,000 joint tri-party repurchase agreement dated December 31, 2010 with Citigroup Global Markets, Inc. due January 3, 2011 - maturity value of $40,701,017 for an effective yield of 0.30% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 7.50% and due dates ranging from a bond that matures on January 18, 2011 to a perpetural bond that does not have a predetermined maturity date, valued at $85,575,001) 40,700,000 40,700,000 Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Citigroup Global Markets, Inc. due January 3, 2011 - maturity value of $110,002,567 for an effective yield of 0.28% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.75% to 6.00% and due dates ranging from March 1, 2018 to November 15, 2040, valued at $252,960,000) 110,000,000 110,000,000 Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Deutsche Bank Securities, Inc. due January 3, 2011 - maturity value of $110,002,567 for an effective yield of 0.28% (collateralized by various Federal National Mortgage Assciation securities with coupon rates ranging from 2.97% to 7.00% and due dates ranging from August 1, 2012 to July 1, 2047, valued at $252,960,000) 110,000,000 110,000,000 Interest in $63,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Deutsche Bank Securities, Inc. due January 3, 2011 - maturity value of $22,000,458 for an effective yield of 0.25% (collateralized by various corporate bonds and notes and asset backed securities with coupon rates ranging from zero % to 8.00% and due dates ranging from September 30, 2011 to October 15, 2048, valued at $66,150,000) 22,000,000 22,000,000 Interest in $228,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Goldman Sachs & Co. due January 3, 2011 - maturity value of $90,001,125 for an effective yield of 0.15% (collateralized by various mortgage-backed securities with coupon rates ranging from zero % to 6.00% and due dates ranging from May 1, 2023 to December 1, 2040, valued at $232,560,000) 90,000,000 90,000,000 Interest in $87,500,000 joint tri-party repurchase agreement dated December 31, 2010 with JPMorgan Securities, Inc. due January 3, 2011 - maturity value of $45,001,125 for an effective yield of 0.30% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 8.00% and due dates ranging from February 24, 2012 to December 16, 2050, valued at $91,878,227) 45,000,000 45,000,000 Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with JPMorgan Securities, Inc. due January 3, 2011 - maturity value of $110,002,750 for an effective yield of 0.30% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.50% to 8.50% and due dates ranging from May 1, 2014 to September 1, 2050, valued at $252,961,342) 110,000,000 110,000,000 Interest in $86,500,000 joint tri-party repurchase agreement dated December 31, 2010 with Merrill Lynch & Co. due January 3, 2011 - maturity value of $45,001,013 for an effective yield of 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.724% to 6.15% and due dates ranging from February 5, 2013 to September 30, 2015, valued at $90,825,000) 45,000,000 45,000,000 Interest in $439,946,000 joint tri-party repurchase agreement dated December 31, 2010 with Merrill Lynch & Co. due January 3, 2011 - maturity value of $132,924,769 for an effective yield of 0.25% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.543% to 6.00% and due dates ranging from July 1, 2027 to October 20, 2060, valued at $448,744,920) 132,922,000 132,922,000 Total repurchase agreements (cost $744,622,000) ASSET-BACKED COMMERCIAL PAPER (19.5%)(a) Yield (%) Maturity date Principal amount Value Alpine Securitization 0.250 2/10/11 $5,000,000 $4,998,611 Alpine Securitization 0.240 1/21/11 10,650,000 10,648,580 Alpine Securitization 0.240 1/14/11 16,000,000 15,998,613 Bryant Park Funding, LLC 0.240 1/13/11 6,000,000 5,999,520 Bryant Park Funding, LLC 0.240 1/12/11 18,500,000 18,498,643 Fairway Finance, LLC 0.275 3/2/11 10,080,000 10,075,380 Fairway Finance, LLC 0.270 2/8/11 5,011,000 5,009,572 Fairway Finance, LLC 0.260 2/10/11 9,693,000 9,690,200 Fairway Finance, LLC 0.260 1/4/11 1,929,000 1,928,958 Falcon Asset Securitization Co., LLC 0.250 2/23/11 5,802,000 5,799,865 Falcon Asset Securitization Co., LLC 0.250 2/11/11 18,000,000 17,994,875 FCAR Owner Trust I 0.290 2/3/11 4,340,000 4,338,846 FCAR Owner Trust I 0.280 1/5/11 26,350,000 26,349,180 Gotham Funding Corp. 0.270 1/25/11 1,000,000 999,820 Gotham Funding Corp. 0.270 1/12/11 30,500,000 30,497,484 Liberty Street Funding, LLC 0.260 1/18/11 2,000,000 1,999,754 Liberty Street Funding, LLC 0.240 1/10/11 14,000,000 13,999,160 Manhattan Asset Funding Co., LLC 0.280 2/7/11 4,000,000 3,998,849 Manhattan Asset Funding Co., LLC 0.280 1/20/11 3,000,000 2,999,557 Manhattan Asset Funding Co., LLC 0.280 1/18/11 18,000,000 17,997,620 Manhattan Asset Funding Co., LLC 0.280 1/10/11 6,000,000 5,999,580 Old Line Funding Corp. 0.260 1/7/11 25,000,000 24,998,917 Sheffield Receivables (United Kingdom) 0.270 1/5/11 8,000,000 7,999,760 Sheffield Receivables (United Kingdom) 0.250 2/10/11 6,000,000 5,998,333 Sheffield Receivables (United Kingdom) 0.250 1/20/11 5,100,000 5,099,327 Straight-A Funding, LLC 0.260 2/2/11 13,000,000 12,996,996 Straight-A Funding, LLC 0.260 1/20/11 8,625,000 8,623,816 Straight-A Funding, LLC 0.260 1/19/11 3,000,000 2,999,610 Straight-A Funding, LLC 0.260 1/6/11 1,799,000 1,798,935 Straight-A Funding, LLC 0.250 3/9/11 13,000,000 12,993,951 Straight-A Funding, LLC 0.250 3/9/11 13,000,000 12,993,951 Straight-A Funding, LLC 0.240 2/14/11 9,000,000 8,997,360 Thunder Bay Funding, Inc. 0.240 1/21/11 30,000,000 29,996,000 Variable Funding Capital Co., LLC 0.260 2/17/11 30,000,000 29,989,817 Total asset-backed commercial paper (cost $381,309,440) CORPORATE BONDS AND NOTES (11.8%)(a) Interest rate (%) Maturity date Principal amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 0.358 6/28/11 $25,400,000 $25,400,000 JPMorgan Chase Bank, NA sr. notes FRN 0.261 6/21/11 30,800,000 30,800,002 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.291 1/27/11 30,400,000 30,400,001 Nordea Bank AB 144A FRN (Sweden) 0.314 6/20/11 26,100,000 26,100,000 Rabobank Nederland 144A sr. unsec. unsub. notes FRN (Netherlands) 0.354 6/16/11 12,000,000 12,000,000 Roche Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes FRN 2.288 2/25/11 15,750,000 15,798,999 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.700 5/15/14 29,425,000 29,432,031 Svenska Handelsbanken AB 144A FRN (Sweden) 0.319 2/11/11 27,000,000 27,000,000 Westpac Banking Corp. sr. unsec. notes FRN, MTN (Australia) 0.358 5/27/11 18,000,000 18,000,000 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.316 7/1/11 16,000,000 16,000,000 Total corporate bonds and notes (cost $230,931,033) U.S. TREASURY OBLIGATIONS (8.1%)(a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.270 11/17/11 $22,000,000 $21,947,493 U.S. Treasury Bills 0.260 11/17/11 22,000,000 21,949,938 U.S. Treasury Bills 0.240 11/17/11 52,300,000 52,186,102 U.S. Treasury Notes (k) 1.750 11/15/11 20,000,000 20,247,835 U.S. Treasury Notes (k) 1.000 10/31/11 21,775,000 21,911,550 U.S. Treasury Notes (k) 0.750 11/30/11 20,000,000 20,088,291 Total U.S. treasury obligations (cost $158,331,209) MUNICIPAL BONDS AND NOTES (8.0%)(a) Yield (%) Maturity date Rating (RAT) Principal amount Value California (0.3%) California Educational Facilities Authority Commercial Paper (Stanford University), Ser. STAN 0.270 2/23/11 P-1 $6,000,000 $6,000,000 Connecticut (0.9%) Yale University Commercial Paper 0.250 1/7/11 P-1 17,500,000 17,499,271 Illinois (0.2%) Chicago, Waste Water Transmission VRDN, Ser. C-3 (M) 0.280 1/1/39 VMIG1 4,000,000 4,000,000 Indiana (0.6%) Indiana State Finance Authority VRDN, Ser. A-2 (M) 0.280 2/1/37 VMIG1 11,500,000 11,500,000 Maryland (0.5%) Johns Hopkins University Commercial Paper Ser. A 0.290 2/1/11 P-1 9,600,000 9,600,000 Missouri (0.6%) Missouri State Health & Educational Facilities Authority VRDN (Sisters of Mercy Health), Ser. A (M) 0.280 6/1/16 VMIG1 4,150,000 4,150,000 Missouri State Health & Educational Facilities Authority VRDN (Washington University (The)), Ser. B (M) 0.330 9/1/30 VMIG1 3,100,000 3,100,000 Missouri State Health & Educational Facilities Authority VRDN (Washington University (The)), Ser. D (M) 0.260 9/1/30 VMIG1 4,500,000 4,500,000 Nevada (0.9%) Reno, Nevada Sales Tax VRDN (Reno) (M) 0.280 6/1/42 VMIG1 19,200,000 19,200,000 Oklahoma (0.5%) Oklahoma State Capitol Improvement Authority State Facilities VRDN (Higher Education), Ser. D2 (M) 0.250 7/1/32 VMIG1 2,800,000 2,800,000 Oklahoma State Turnpike Authority VRDN, Ser. B (M) 0.290 1/1/28 VMIG1 6,900,000 6,900,000 Texas (0.7%) Houston, Texas Independent School District VRDN (Schoolhouse), PSFG (M) 0.340 6/15/31 VMIG1 5,400,000 5,400,000 San Antonio, Texas Education Facilities Corporation VRDN (Trinity University) (M) 0.290 6/1/33 A-1 8,400,000 8,400,000 Utah (1.1%) Murray City, Utah Hospital VRDN (IHC Health Services, Inc.), Ser. A (M) 0.280 5/15/37 VMIG1 7,390,000 7,390,000 Murray City, Utah Hospital VRDN (IHC Health Services, Inc.), Ser. B (M) 0.280 5/15/37 VMIG1 13,600,000 13,600,000 Virginia (1.1%) University of Virginia Commercial Paper Ser. 03-A 0.280 3/2/11 P-1 7,000,000 7,000,000 University of Virginia Commercial Paper Ser. 03-A 0.270 3/3/11 P-1 14,500,000 14,500,000 Wisconsin (0.6%) University of Wisconsin Hospitals & Clinics Authority VRDN, Ser. B (M) 0.280 4/1/34 VMIG1 11,100,000 11,100,000 Total municipal bonds and notes (cost $156,639,271) COMMERCIAL PAPER (6.4%)(a) Yield (%) Maturity date Principal amount Value Barclays U.S. Funding Corp. (United Kingdom) 0.250 1/11/11 $15,000,000 $14,998,958 Commonwealth Bank of Australia (Australia) 0.290 3/7/11 5,250,000 5,247,251 DnB NOR Bank ASA (Norway) 0.260 1/14/11 6,500,000 6,499,390 DnB NOR Bank ASA 144A FRN (Norway) 0.355 3/1/11 24,300,000 24,300,000 General Electric Capital Services, Inc. 0.250 2/22/11 28,500,000 28,489,708 HSBC Bank USA NA/New York, NY (United Kingdom) 0.245 1/26/11 31,000,000 30,994,726 Nationwide Building Society 144A (United Kingdom) 0.260 1/25/11 10,100,000 10,098,249 Nordea North America, Inc. (Sweden) 0.250 1/7/11 4,300,000 4,299,821 Total commercial paper (cost $124,928,103) CERTIFICATES OF DEPOSIT (5.2%)(a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.270 3/9/11 $30,600,000 $30,600,000 Bank of Nova Scotia (Canada) 0.280 3/17/11 16,450,000 16,450,000 Lloyds TSB Bank PLC/New York, NY FRN (United Kingdom) 1.266 5/6/11 15,500,000 15,500,000 National Australia Bank, Ltd. (Australia) 0.275 1/12/11 4,900,000 4,900,007 Natixis/New York, NY FRN (France) 0.321 7/1/11 9,625,000 9,625,000 Toronto-Dominion-Bank/NY FRN (Canada) 0.266 2/4/11 25,700,000 25,700,000 Total certificates of deposit (cost $102,775,007) TIME DEPOSITS (2.5%)(a) Interest rate (%) Maturity date Principal amount Value Credit Agricole S.A. (France) 0.160 1/3/11 $20,000,000 $20,000,000 US Bank, NA/Cayman Islands 0.250 1/3/11 28,649,000 28,649,000 Total time deposits (cost $48,649,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (1.2%)(a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Bank FRB, Ser. 1 0.271 2/28/11 $23,000,000 $23,000,000 Total U.S. government agency obligations (cost $23,000,000) TOTAL INVESTMENTS Total investments (cost $1,971,185,063) (b) Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes PSFG Permanent School Fund Guaranteed VRDN Variable Rate Demand Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through December 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,959,505,073. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB, FRN and VRDN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 78.6% Australia 6.6 United Kingdom 4.6 Canada 3.6 Sweden 2.9 Norway 1.6 France 1.5 Netherlands 0.6 Total 100.0% Security valuation: The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ $381,309,440 $ Certificates of deposit 102,775,007 Commercial paper 124,928,103 Corporate bonds and notes 230,931,033 Municipal bonds and notes 156,639,271 Repurchase agreements 744,622,000 Time deposits 48,649,000 U.S. Government agency obligations 23,000,000 U.S. Treasury obligations 158,331,209 Totals by level $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
